Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 29, 2021

The Court of Appeals hereby passes the following order:

A22E0014. KUMAR v. COLEMAN.

      Appellant has filed a second emergency motion pursuant to Court of Appeals
Rule 40 (b) requesting an additional extension of the time to file an application for
discretionary appeal of an order entered on September 13, 2021, in Cobb County
Superior Court Case No. 21106304. The motion is hereby GRANTED and the
deadline for filing the application is extended until November 12, 2021.1 Appellant
is cautioned that this is his final extension for this matter.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/29/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          See Court of Appeals Rules 16 (c), 31 (i).